           Case           ----------------
           Case 1:19-cr-00730-CM
                1:19-cr-00730-CM Document
                                 Document 24
                                          23 Filed
                                             Filed 09/21/20
                                                   09/18/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 1
                                                                      1




                 MOSKOVVITZ                          &       BOOK,               LLP

                                                                            345 Seventh Avenue, 21•1 Floor
Avraham C. Moskowitz                                                                 New York, NY 10001
AMoskowitz@mb-llp.com                                                               Phone: (212) 221-7999
                                                                                       Fax: (212) 398-8835

                         USDCSDNY                                                                     ,1t.WIO £.NDO~SHl
                         DOCUMENT                              September 18, 2020                     rill (            ,., 0
                                                                                                   Cf 2      I   z_()    v                      .,,   0
By Email and ECF
Hon. Colleen McMah n
                         ELECTRONICALLY FILED
                                                     ·                                                           ~ ,:_(.._ i--,
                                                                                                                                             i,,.Ov
                                                                                                                                                      \ '~
                                                                                                                                                              s
U.S . District Judge :~~-n..-,ED
                               _:__-. -:-,+-
                                          ,~---4\r--~-?,o-            {u         ,,.         j'       .\,6 'Y'-'                  ·_         t,,{l    vt1'!
U.S. Courthouse                                                       \.,;Its~ A J           -\:'•Y""--t--
500 Pearl Street                                                           ~ ,i'. l> f ·~---         ;t-1 ~i..
New York, NY 10007                                                           V                                     r::;.. L--   z,, I    i    vt .
                                                                                 ~.-ovS ~ -t 0 " ~0S -t i ~£-
                Re:     United States v. Jonathon Skolnick                         'N \{;;K ~ s . ~ JJ,f,,w
                               19 Cr. 730 (CM)                                         1                     . \,~                      t r\bA'
                                                                                           -\-'°
                                                                                            n
                                                                                                    ~-~~c~ ~
                                                                                                   {;;.pf( .,;'7 .        ,
Dear Judge McMahon:                                                                         \"' ~, .
                                                                                                     J,£. e,.    i,14~(0



             This letter is respectfully submitted on behalf of the parties to request an
adjournment of the pre-trial conference currently scheduled to take place on September 30, 2020.

                As Your Honor well knows, the MCC has been on lockdown since mid-March
and consequently, I have not been able to visit with Mr. Skolnick to discuss his case at length.
Additionally, because of the lockdown, the expert witness that has been retained to evaluate Mr.
Skolnick has not been able to meet with him to complete his evaluation and as a result, I have not •
been able to have meaningful discussions with the Government about a possible resolution.
                                                                                                                                        4'
Finally, I have been advised by the Government that there is additional discovery that is
available for my review, and I anticipate visiting the U.S. Attorney's office in the near future to
review that discovery.

                 In light of the above, the parties believe that it makes sense to adjourn the
conference to a date in late November or early December convenient to the Court and the parties,
in the hope that by the next date, the MCC will have reopened in a manner which is safe for
attorney visits, so as to enable progress to be made on the case. The parties consent to the
exclusion of time under the Speedy Trial Act.

                Thank you in advance for your consideration of this request.


                                                  Respectfully submitted,

                                                   ~ ,.Q_,_C. ~
                                                  Avraham C. Moskowitz
Cc: AUSA Elizabeth Espinosa
